 

                    
                
PDI, Inc.
 
Amended Term Sheet Nancy Lurker
March, 2011
 
 
 
 
 
Provision
Description
Position
Full-time CEO and member of the Board.
Base Salary
$566,500 annual Base Salary, or Base Monthly Salary of $47,208.33.
Annual Incentive Award
Eligible for participation.
Annual Incentive Award Target at 75% of Salary.
Payable in cash.
Performance metrics, range of payout opportunities and actual awards subject to
approval by the Compensation and Management Development Committee (the
"Committee") each year.
Long-Term Incentive Awards
"Long-Term Incentive Awards" include awards of:
Restricted Stock ("RS") or Restricted Stock Units ("RSUs");
Stock-settled Stock Appreciation Rights ("SARs"); and
Other types of equity-based incentive awards, if any, as may be awarded at the
discretion of the Committee;
Eligible for participation in all long-term incentive award plans offered
generally to other PDI senior executives.
 
Annual Long-Term Incentive Awards
Annual guideline: Target grant date value peer group median.
Current award mix:
50% of value in RSUs; and
50% of value (using same option valuation method as grants for other PDI senior
executives) in SARs with fair market value exercise price as of the date of
grant and 5-year term to expiration.
Vesting provisions for Annual Equity Incentive Awards will be the same as
provided generally in the plan documents and award agreements for other PDI
senior executives. As an example, for the most recent Annual Equity Incentive
Awards, the vesting schedules are:
RSUs: 3-year "cliff" vesting, i.e., 100% vests at the 3rd anniversary of the
grant date.
SARs: 3-year "step" vesting, i.e., 33 1/3% vests on the 1st, 2nd and 3rd
anniversaries of the grant date.
Awards are subject to the approval of the Committee.

--------------------------------------------------------------------------------

 

Long-Term Incentive Awards (cont'd)
Initial Hiring Award
Initial Hiring Award of 140,000 RSUs and 280,000 performance-contingent SARs to
be awarded/approved by the Committee at its next meeting or on the Hire Date,
whichever is later.
The award of 140,000 RSUs:
Vests in 5 equal tranches, with 20% vesting immediately on the grant date and an
additional 20% vesting on each anniversary of the grant date over 4 years.
Vesting is time-based and subject to continued employment as CEO.
The award of 280,000 performance-contingent SARs:
Fair market value exercise price as of the date of grant.
7-year term to expiration.
Two vesting conditions must be met before the SARs may be exercised:
Time-based: vesting in 5 equal annual tranches, with 20% vesting immediately on
the grant date and an additional 20% vesting on each anniversary of the grant
date over 4 years, subject to continued employment as CEO; and
Stock performance-based: vesting only if PDI stock price has an average closing
price for any trailing 60 consecutive trading days as follows:
For the first 94,000 SARs, the Stock Price Target is $10.00;
For the second 93,000 SARs, the Stock Price Target is $15.00; and
For the third 93,000 SARs, the Stock Price Target is $20.00.
Vesting Provisions upon Change-in-Control ("CIC")
Vesting on all Long-Term Incentive Awards will accelerate immediately upon a
Change-In-Control ("CIC"; standard PDI definition), except that for the Initial
Hiring Award SARs, to the extent not already vested at the time of CIC:
Vesting for the first 94,000 SARs will only accelerate if the CIC Price is
$10.00 or higher;
Vesting for the second 93,000 SARs will only accelerate if the CIC Price is
$15.00 or higher; and
Vesting for the third 93,000 SARs will only accelerate if the CIC Price is
$20.00 or higher.
Health & Welfare Benefits
Provided at the same levels as offered generally to other PDI senior executives.
Subject to adjustment only to the extent that the Committee adjusts the health
and welfare benefit plans for all executives.
Perquisites
Provided at the same levels as offered generally to other PDI senior executives
(e.g., car allowance, 401(k) match, etc.).
Subject to adjustment only to the extent that the Committee adjusts the
perquisites program for all executives.
Five (5) weeks vacation.
$15,000 annual financial planning allowance.
One-time special reimbursement allowance of up to $15,000 for legal fees
incurred by CEO Candidate related to initial hire.

--------------------------------------------------------------------------------

 

Payments and/or Benefits upon Termination
Subject to the terms of the PDI Employment Separation Agreement to be entered
into between PDI and the CEO Candidate, if employment is terminated
involuntarily by PDI at any time for reasons other than death, total disability
or Cause or if the CEO Candidate resigns for Good Reason, PDI will provide
benefit continuation and will pay the CEO Candidate a lump sum payment equal to:
Eighteen (18) months of Base Monthly Salary, plus the actual amount paid to the
CEO Candidate under any cash-based incentive or bonus plan with respect to the
last full fiscal year of the CEO Candidate's participation in such plan prior to
the date of termination of employment if such termination or resignation occurs
on or before the second anniversary of the Hire Date; or
Twenty-four (24) months of Base Monthly Salary, plus the average of the annual
amounts paid to the CEO Candidate under any cash-based incentive or bonus plan
with respect to the last three (3) full fiscal years of the CEO Candidate's
participation in such plan prior to the date of termination of employment (or,
if the CEO Candidate's number of full fiscal years of participant in any such
plan prior to the date of termination of employment is less than three (3), the
average of the annual amounts paid to the CEO Candidate over the number of full
fiscal years of the CEO Candidate's participation in such plan prior to the date
of termination of employment) if such termination occurs after the second
anniversary of the Hire Date.
Payments upon termination are subject to withholding for applicable federal,
state, and local income and employment related taxes.
Payments upon termination may be subject to 6-month delay if necessary to comply
with Internal Revenue Code Section 409A and avoid excise tax liability.
Restrictive Covenants
Consistent with PDI practice for its senior executives.

 
 
 
 